Per Curiam,
The only error complained of is in discharging the rule to set aside the alias fieri facias issued on a judgment which appears to have been regularly entered on bond and warrant of attorney, and remains of record unopened and unsatisfied. Whatever doubt, if any, may have existed, prior to February 10, 1893, as to the plaintiff’s right to proceed upon the bond, was removed on that day, when the payment on account of costs, principal and interest was made. In the receipt, then given by plaintiff’s attorney, it is stipulated as follows: “No proceedings to be taken for sixty days on the said mortgages and no proceedings against said real estate to be taken on the judgment entered on the accompanying bonds. Proceedings may be had, however, against *625tbe personal property of tbe mortgagor, and, in case tbe principal, interest and costs are not paid in full, proceedings to be had at the end of sixty days, notwithstanding this payment.” The alias fieri facias was not issued until April 22d following. There is nothing in the record to show that its issuance then was unwarranted or that anything has since occurred to change the situation; and hence there was no error in refusing to set it aside.
Judgment affirmed.